Case 7:17-cv-08432-VB Document 67 Filed 09/11/20 Page 1of1

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK

‘
i
i
i

 

UZIEL JIMENEZ JR., as Administrator of the
Estate of Francisco Jimenez, and CESAR
JIMENEZ,

 

Plaintiffs,
Vv.

CITY OF NEW ROCHELLE, RICHARD :
GARGAN, in his individual and official capacity, —: ORDER
CARLOS JIMENEZ, in his individual and official :
capacity, STEPHEN CORREALE, his individual : 17 CV 8432 (VB)
and official capacity, RAYMOND BECKLEY, in
his individual and official capacity, ROBERT
MANSFIELD, in his individual and official
capacity, JUAN TORRES, in his individual and
official capacity, ALEC MCKENNA, in his
individual and official capacity, ROBERT
WENZLER, in his individual and official capacity,
and JOSEPH NIEVES, in his individual and
official capacity,
Defendants.
x

 

Defendants having filed a partial motion to dismiss the amended complaint pursuant to Rule
12(b)(6) (Docs. ##50, 54), it is HEREBY ORDERED:

1. Defendants’ motion is DENIED. A conference is scheduled for October 21, 2020, at
10:00 a.m., at which time the Court will issue a bench ruling explaining the basis for its decision.
The parties shall use the following information to connect by telephone:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662;
Access Code: 1703567.

2. By October 2, 2020, counsel shall file on the ECF docket their proposed revised Civil
Case Discovery Plan and Scheduling Order, the blank form for which is attached to the Notice of
Initial Conference, dated February 28, 2018 (Doc. #25).

3. The Clerk is instructed to terminate the motion. (Docs. ##50, 54).

Dated: September 11, 2020
White Plains, NY
SO ORDERED

Yuu

Vincent L. Briccetti
United States District Judge

 
